Reynolds, J. (concurring).
I concur on the sole ground that it was reversible error for the trial court to refuse to answer the question propounded by the jury during their deliberation. A simple instruction would have clarified the situation. As a result of the refusal, the verdict of the jury may have been reached through a misunderstanding and a new trial is required.
Staley, Jb., and Gbeenblott, JJ., concur with Gibson, P. J.; Heblihy and Reynolds, JJ., concur in separate memorandums.
Judgments and orders reversed, on the law and the facts, and a new trial ordered, with costs to abide the event.